PORTEE, J.—
(dissenting.) I dissent from the opinion of the majority of the court, for the reason that defendants did not have a fair chance for the presentation of their case to the court; that there was an abuse of.discretion in the district judge in not granting the continuance. It appears that the cause was placed on the calendar Saturday, the tenth day of November, 1883; that the attorney for defendant was called away by important business, but returned on Monday, the 12th, in time for session of the court; that, on inquiry, that morning, plaintiff’s attorney told him the cause had not been set for trial; that on or about 3 o’clock p. m. of said day the cause was called by the court for trial; that the court was informed of foregoing facts; that there is no record upon the minutes of the court showing that said *107cause was set for trial till nineteenth, of said month. The court amended the minutes of the tenth of November, nunc pro tunc, as follows: “That this cause he set for trial November 12, 1883, the clerk having omitted to make the entry on the minutes; and, further, it appeared on the motion for continuance (a written motion and affidavit being waived by attorneys for plaintiff, as stated in the attorneys’ affidavit) that J. H. Norton and M. W. Stewart were absent witnesses,—the former being sick and the latter in attendance on the grand jury in another county, by whom it was expected to prove that there was no contract for delivery of barley by plaintiff to defendant, or either of them, as claimed in plaintiff’s complaint, or otherwise.”
These facts constrain me to say there was evidently an abuse of discretion, and therefore I cannot concur.